Opinion issued
May 5, 2011

In
The
Court of
Appeals
For
The
First District
of Texas
————————————
NO. 01-11-00100-CV
———————————
ALEJANDRO HERNANDEZ, Appellant
V.
RIMKUS
CONSULTING GROUP, INC., Appellee

 

 
On Appeal from the County
Civil Court at Law No. 1
Harris County, Texas

Trial Court Case No. 961154
 

 
 MEMORANDUM OPINION
 
          Appellant
Alejandro Hernandez appeals the trial court’s judgment. Because appellant did
not timely file his notice of appeal, we dismiss the appeal for want of
jurisdiction.
 
          The
trial court rendered a final judgment on October 19, 2010.  Appellant timely filed a motion for new trial,
extending the appellate timetable for filing the notice of appeal from 30 days
to 90 days after the trial court signed the final judgment. See Tex. R. App. P. 26.1(a)(1).  Thus, the notice of appeal was due by January
17, 2011.  Appellant did not file his
notice of appeal until January 31, 2011, after the filing deadline.  Because appellant’s notice was untimely, but
within 15 days of the deadline, this court implies a motion to extend time to
file appellant’s notice of appeal.  See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).  However, an appellant must still provide a
reasonable explanation for its late filing. 
Jones v. City of Houston, 976 S.W.2d 676, 677 (Tex. 1998).
          Appellee filed a motion
to dismiss for want of jurisdiction because of appellant’s late-filed notice of
appeal.  Appellee’s motion acknowledges
the implied motion for extension for time under Verburgt but also points out appellant’s failure to provide a
reasonable explanation for his late filing. 
One week after the motion to dismiss was filed this court requested a
response from appellant.  The response
was due 10 days later, on April 1, 2011. 
Appellant has not responded and has still not provided a reasonable
explanation for the late-filed notice of appeal.
          Accordingly, we grant
appellee’s motion and we dismiss the appeal for want of
jurisdiction.  See Tex. R. App. P. 42.3(a).
PER CURIAM
Panel consists of Justices
Jennings, Higley, and Brown.